DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2003/0116471).
Regarding claim 1, Zhang et al. discloses a reaction device with gas-lift type internal circulation (Abstract, para. 11-15, 53) (Fig. 1, sheet 1 of 11), comprising:
a vertical cylindrical wall defining a cylindrical volume (see outer wall of reactor, para. 34-39, Fig. 1);
a draft tube (inner tube 2; reads on a draft tube as it is a tube forming an inner zone of the reactor through which fluid flows, see para. 34, Fig. 1) positioned so as to extend vertically within the cylindrical volume in such a way as to form an interspace (called annular space) with the vertical cylindrical wall (para. 34) (Fig. 1), the draft tube (2) having a cross-section which is circular and orthogonal to the vertical axis of the draft tube (para. 34-39) (Fig. 1), and with a variable internal diameter along the vertical axis (Fig. 1);
wherein the draft tube (2) includes first and second cylindrical bodies having different diameters and a truncated cone body connecting the first and second cylindrical bodies, said first cylindrical body having a smaller diameter than said second cylindrical body, said first cylindrical body being disposed below said second cylindrical body, a minor base of the truncated cone body coinciding with the first cylindrical body and a major base of the truncated cone body coinciding with the second cylindrical body (see Fig. 1 annotated by the Examiner, below);
an inlet (1) near a bottom of the cylindrical volume (para. 34) (Fig. 1) and an outlet near a top of the cylindrical volume (para. 34, 58) (Fig. 6, sheet 6 of 11);
at least one gas distributor (5) (para. 34, 53) positioned within the cylindrical volume near the bottom of the cylindrical (Fig. 1); 
wherein solid and liquid flows completely unobstructed in the reaction vessel between the draft tube and the outlet as a result of the draft tube and gas flowing from the gas distributor (para. 34, 52-
wherein a ratio between each internal diameter of the draft tube (2) and an internal diameter of the cylindrical volume ranges from about 0.30 to about 0.95 (Zhang et al. discloses in para. 34 wherein the ratio of the cross-sectional area of the tube 2 to the cross-sectional area of the annular space between the inner tube and the wall of the cylindrical volume is 1:0.1-10, the cross-sectional area of the tube 2 being understood to refer to each cross sectional area along the variable diameter tube; this ratio of the areas can be expressed as                         
                            
                                
                                    π
                                    
                                        
                                            (
                                            r
                                            a
                                            d
                                            i
                                            u
                                            s
                                             
                                            o
                                            f
                                             
                                            t
                                            u
                                            b
                                            e
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    (
                                    
                                        
                                            
                                                
                                                    r
                                                    a
                                                    d
                                                    i
                                                    u
                                                    s
                                                     
                                                    o
                                                    f
                                                     
                                                    c
                                                    y
                                                    l
                                                    i
                                                    n
                                                    d
                                                    r
                                                    i
                                                    c
                                                    a
                                                    l
                                                     
                                                    v
                                                    o
                                                    l
                                                    u
                                                    m
                                                    e
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    -
                                     
                                    
                                        
                                            
                                                
                                                    r
                                                    a
                                                    d
                                                    i
                                                    u
                                                    s
                                                     
                                                    o
                                                    f
                                                     
                                                    t
                                                    u
                                                    b
                                                    e
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                        
                      = 1/0.1 to 1/10 and gives an ultimate result of                         
                            
                                
                                    r
                                    a
                                    d
                                    i
                                    u
                                    s
                                     
                                    o
                                    f
                                     
                                    t
                                    u
                                    b
                                    e
                                
                                
                                    r
                                    a
                                    d
                                    i
                                    u
                                    s
                                     
                                    o
                                    f
                                     
                                    c
                                    y
                                    l
                                    i
                                    n
                                    d
                                    r
                                    l
                                    c
                                    a
                                    l
                                     
                                    v
                                    o
                                    l
                                    u
                                    m
                                    e
                                
                            
                        
                     of about 0.30 to about 0.95; therefore the ratio of the diameter of the draft tube and the internal diameter of the cylindrical volume is also in the range of 0.30 to about 0.95); and
wherein a ratio of the a height of the draft tube (2) and a height of the cylindrical volume is preferably 20-60% (in other words, 0.2 to 0.6) (para. 34).
As to the preamble limitation of the device having air-lift internal circulation, Zhang et al. explicitly discloses gas-lift internal circulation, as set forth above, and the device would be fully capable of operating with air-lift type internal circulation, as the distribution rings (5, 6, 7) could be used to inject a variety of gases including air (see para. 34, 53). Therefore, Zhang et al. meets the claim limitation.
Although Zhang et al. does not expressly teach wherein a ratio between each internal diameter of the draft tube and an internal diameter of the cylindrical volume ranges from 0.05 to 0.5, Zhang et al. does disclose a ratio in the overlapping range 0.30 to about 0.95, as discussed above. A prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Zhang et al. 
Although Zhang et al. does not expressly teach wherein a ratio between a height of the draft tube and a height of the cylindrical volume is less than 0.5, Zhang et al. does disclose a ratio in the 


    PNG
    media_image1.png
    953
    1058
    media_image1.png
    Greyscale

It is believed that Fig. 1 of Zhang et al. is sufficient for disclosure of the first and second cylindrical bodies and truncated body as claimed, as set forth above. Should it be found that Fig. 1 does not disclose the first and second cylindrical bodies and truncated cone body as claimed, one of ordinary skill in the art would have found it obvious to modify the tube disclosed by Zhang et al. to comprise such features, as the features amount to a description of the shape of the draft tube. It has been held that 
Regarding claim 3, the feature of the truncated cone body is disclosed/taught by Zhang et al., as discussed above.
Zhang et al. does not expressly teach in which a ratio between a height of the truncated cone body and a total height of the device ranges from 0.03 to 0.25. 
However, the truncated cone body is a portion of the draft tube and Zhang et al. discloses that a ratio of a height of the draft tube and a height of the cylindrical volume is 0.2 to 0.6, as set forth above. As the truncated cone body is a portion of the draft tube and therefore cannot be taller than the draft tube, a ratio between a height of the truncated cone body and a total height of the device is necessarily no more than 0.2 to 0.6. Although this range is not identical to the claimed range, it has been held that a prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Zhang et al. 
Regarding claim 4, the feature of the truncated cone body is disclosed/taught by Zhang et al., as discussed above. 
Zhang et al. is silent as to an inclination of the apothem of the truncated cone body extending in a direction from the first cylindrical body toward the second cylindrical body ranging from 15°-30°. 

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the truncated cone body such that an inclination of the apothem ranges from 5-30°, as Zhang et al. discloses that such an angle is workable/appropriate for a draft tube transitioning from a smaller diameter section to a larger diameter section. Although this range is not identical to the claimed range, it has been held that a prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Zhang et al. 
Regarding claim 5, Zhang et al. discloses wherein a ratio between the internal diameter of the draft tube and the internal diameter of the cylindrical volume ranges from 0.30 to about 0.95, as discussed above. Although this range is not identical to the claimed range, it has been held that a prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Zhang et al. 
Regarding claim 6, Zhang et al. discloses wherein a ratio between the height of the draft tube and the height of the cylindrical volume is 0.2 to 0.6, as set forth above. Although this range is not identical to the claimed range, it has been held that a prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Zhang et al.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osako et al. (US Patent Application Publication 2007/0137561) is directed to a container having a variable diameter draft tube therein, wherein the container has an inside diameter of 100 mm and a height of 100mm and the draft tube has an inside diameter of at most 22m and a height of 50 mm. 
Roesler et al. (US Patent 4,183,787) is directed to a gas-lift reactor comprising a draft tube having a first cylindrical body, a truncated conical body above the first cylindrical body, and a second cylindrical body above the conical body, the second cylindrical body having a larger diameter than that of the first.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799